
	

113 HR 5475 IH: To amend title 38, United States Code, to improve the care provided by the Secretary of Veterans Affairs to newborn children.
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5475
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Collins of Georgia introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the care provided by the Secretary of Veterans
			 Affairs to newborn children.
	
	
		1.Improvement of care provided to newborn childrenSection 1786 of title 38, United States Code, is amended—
			(1)in subsection (a), by striking seven days and inserting 14 days; and
			(2)by adding at the end the following new subsection:
				
					(c)Annual reportNot later than October 31 of each year, the Secretary shall submit to the Committees on Veterans’
			 Affairs of the House of Representatives and the Senate a report on the
			 health care services provided under subsection (a) during the fiscal year
			 preceding the date of the report, including the number of newborn children
			 who received such services during such fiscal year..
			
